Co Oo 1D DH wn FH WW KY

oo Aa Dn ff WwW HY KF COD Oo wWOA BD nA fF BW YP KS &

 

 

The Honorable Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ 20-020 BAT
Plaintiff,
Vv. {PROPOSED} ORDER TO EXTEND

TIME TO OBTAIN AN INDICTMENT
HUMBERTO LOPEZ RODGUEZ

and
CARLOS CARRILLO LOPEZ,
Defendants.

 

 

This Court having considered the Motion of the United States and General
Order 01-20 suspending the grand jury as one measure to reduce the spread and health
risks from COVID-19, hereby

FINDS that based the interests of justice require an extension of the time period
set forth in 18 U.S.C. § 3161(b) for the return of an indictment in this case. Therefore,

IT IS ORDERED that the deadline to indict Defendants Humberto Lopez
Rodriguez and Carlos ‘400% Lopez in this matter is hereby extended to April 30, 2020.

DATED this 90a of March, 2020. Wb

Presented by: .
/s/Michael J. Lang "Wine conelle L, Pelewgovy

MICHAEL LANG
Assistant United States Attorney

 

ORDER TO TOLL SPEEDY INDICTMENT- | UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
